As filed with the Securities and Exchange Commission on February 17, 2010 FILE NO. 002-75807 FILE NO. 811-03392 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] PRE-EFFECTIVE AMENDMENT NO. [ ] POST-EFFECTIVE AMENDMENT NO. 60 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] AMENDMENT NO. 63 (CHECK APPROPRIATE BOX OR BOXES) JOHN HANCOCK SERIES TRUST (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) BOSTON, MASSACHUSETTS 02210-2805 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (ZIP CODE) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE (617) 663-2999 THOMAS M. KINZLER, ESQ. BOSTON, MASSACHUSETTS 02210-2805 (NAME AND ADDRESS OF AGENT FOR SERVICE) COPIES OF COMMUNICATIONS TO: MARK P. GOSHKO, ESQ. K & L GATES LLP ONE LINCOLN STREET BOSTON, MA 02111-2950 APPROXIMATE DATE OF PROPOSED PUBLIC OFFERING: As soon as practicable after the effective date of this Registration Statement. It is proposed that this filing will become effective (check appropriate box): [ ] immediately upon filing pursuant to paragraph (b) of Rule 485 [X] on March 1, 2010 pursuant to paragraph (b) of Rule 485 [ ] 60 days after filing pursuant to paragraph (a)(1) of Rule 485 [ ] on (date) pursuant to paragraph (a)(1) of Rule 485 [ ] 75 days after filing pursuant to paragraph (a)(2) of Rule 485 [ ] on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: [X] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. JOHN HANCOCK SERIES TRUST CONTENTS OF REGISTRATION STATEMENT This registration document is comprised of the following: Cover Sheet Contents of Registration Statement Prospectus* Statement of Additional Information* Part C of Form N-1A* Signature Page * Incorporated herein by reference to Post-Effective Amendment No. 57 to Registrant’s Registration Statement, SEC File No. 002-75807, filed October 8, 2009, EDGAR Accession No. 0000950123-09-049029. The sole purpose of this filing is to delay the effective date of Registrant’s Post-Effective Amendment No. 59 to March 1, 2010. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Registration Statement to be signed on its behalf by the undersigned thereto duly authorized, in the City of Boston, and The Commonwealth of Massachusetts on the 17 th day of February 2010. JOHN HANCOCK SERIES TRUST By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated. Signature Title Date /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer February 17, 2010 /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer) February 17, 2010 /s/James R. Boyle* James R. Boyle Trustee February 17, 2010 /s/James F. Carlin* James F. Carlin Trustee February 17, 2010 /s/William H. Cunningham* William H. Cunningham Trustee February 17, 2010 /s/Deborah C. Jackson* Deborah C. Jackson Trustee February 17, 2010 /s/Charles L. Ladner* Charles L. Ladner Trustee February 17, 2010 /s/Stanley Martin* Stanley Martin Trustee February 17, 2010 /s/John A. Moore* John A. Moore Trustee February 17, 2010 /s/Patti McGill Peterson* Patti McGill Peterson Trustee February 17, 2010 /s/Steven R. Pruchansky* Steven R. Pruchansky Trustee February 17, 2010 /s/Gregory A. Russo* Gregory A. Russo Trustee February 17, 2010 /s/John G. Vrysen* John G. Vrysen Trustee February 17, 2010 *By: Power of Attorney By: /s/David D. Barr David D. Barr, Attorney-in-Fact Pursuant to Power of Attorney previously filed with Post- Effective Amendment No. 57.
